RENDERED: JULY 16, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2020-CA-0200-MR


JONI HICKS ROBERTS                                                      APPELLANT



                  APPEAL FROM CLINTON CIRCUIT COURT
v.                 HONORABLE DAVID WILLIAMS, JUDGE
                         ACTION NO. 19-CR-00028



COMMONWEALTH OF KENTUCKY                                                  APPELLEE



                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Joni Hicks Roberts appeals from a judgment of conviction by the

Clinton Circuit Court following a conditional guilty plea. She argues that the trial

court erred by denying her motion to suppress evidence seized from her residence

because the affidavit failed to set forth sufficient facts to support a finding of

probable cause for the issuance of the search warrant. We agree with the trial court
that the search warrant was supported by probable cause under the totality of the

circumstances. Hence, we affirm.

               The relevant facts of this matter are not in dispute. On April 8, 2019,

the Cumberland County Sherriff’s Department was conducting a drug investigation

with the assistance of State Trooper Jordan Carter (Trooper Carter). The

investigation led to the arrest of Justin Wisdom. Following that arrest, Wisdom

furnished information that he had previously delivered a quantity of

methamphetamine to Roberts’ residence. Based on the information provided,

Trooper Carter took the warrant application to the Clinton County Attorney’s

office, which prepared a search warrant affidavit. After describing the property to

be searched, the affidavit stated as follows:

               On April 8, 2019, at approximately 1:30 p.m., Affiant
               received information from/observed: Justin Obrien
               Wisdom . . . , that he delivered a large quantity of
               Methamphetamine to Joni Hicks Roberts at the above
               named address. He described the house, gave directions
               to the house location and gave a description of Joni
               Roberts. Given the Affiant’s knowledge of the location
               and Joni Roberts, the Affiant knew Mr. Wisdom was
               correct. The information was obtained after a buy/bust
               completed by Trooper Jordan Carter, the Affiant and the
               Cumberland County Sherriff’s Office.[1] Justin Wisdom
               was found to be in possession of Methamphetamine and a
               large amount of cash consistent with trafficking. The
               statements made by Justin Wisdom were made to the
               Affiant and Sheriff Scott Daniels.

1
 Trooper Carter was listed as the affiant on the affidavit. But as drafted, the language of the
affidavit confusingly suggests that the affiant and Trooper Carter are separate individuals.

                                                -2-
                Acting on the information received, Affiant conducted
                the following independent investigation: Traveled to the
                above said residence to obtain mileage and compare the
                actual residence to the description given by the
                informant.

                After the warrant was signed by a district court judge, the search

warrant was served at Roberts’ residence the same day. Based upon the items

seized at the residence, Roberts was indicted on charges of first-degree trafficking

in a controlled substance, first offense; first-degree possession of a controlled

substance; possession of drug paraphernalia; and possession of a radio capable of

sending or receiving police messages.

                On June 5, 2019, Roberts moved to suppress all evidence obtained as

a result of the search. Following a hearing, the trial court denied the motion.

Thereafter, Roberts entered a conditional plea pursuant to RCr2 8.09 to the charge

of first-degree trafficking in a controlled substance, first offense. In exchange for

her plea, the Commonwealth dismissed the other charges and recommended a

sentence of five years’ imprisonment, which the trial court imposed. This appeal

followed.

                Roberts argues that the trial court erred by denying her motion to

suppress the evidence seized in the search of her residence. RCr 8.27 sets out the

procedure for conducting a suppression hearing. When the trial court conducts a


2
    Kentucky Rules of Criminal Procedure.

                                            -3-
hearing, our standard of review is two-fold. “First, the factual findings of the court

are conclusive if they are supported by substantial evidence”; and second, this

Court conducts “a de novo review to determine whether the [trial] court’s decision

is correct as a matter of law.” Stewart v. Commonwealth, 44 S.W.3d 376, 380 (Ky.

App. 2000) (footnote omitted) (citing Adcock v. Commonwealth, 967 S.W.2d 6, 8

(Ky. 1998)).

               In particular, Roberts argues that Trooper Carter’s affidavit failed to

establish probable cause for the issuance of a search warrant. In Commonwealth v.

Pride, 302 S.W.3d 43, 49 (Ky. 2010), the Kentucky Supreme Court reaffirmed the

“totality of the circumstances” test as set forth in Illinois v. Gates, 462 U.S. 213,

103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983), for finding probable cause in issuing

search warrants. Id. at 49. See also Beemer v. Commonwealth, 665 S.W.2d 912

(Ky. 1984). “Under the Gates test, the warrant-issuing judge is not required to

attest to the validity of the information provided in the warrant, but rather ‘to make

a practical, common-sense decision whether, given all the circumstances set forth

in the affidavit before him, . . . there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’” Minks v. Commonwealth,

427 S.W.3d 802, 808 (Ky. 2014) (quoting Gates, 462 U.S. at 238, 103 S. Ct. at

2332).




                                           -4-
             A warrant-issuing judge’s determination of probable cause should be

paid great deference by reviewing courts. Pride, 302 S.W.3d at 48 (citations

omitted); Goncalves v. Commonwealth, 404 S.W.3d 180, 191 (Ky. 2013).

Furthermore, in assessing whether an affidavit established probable cause to

support the issuance of a warrant, a reviewing court must consider only the four

corners of the affidavit and not extrinsic evidence in analyzing the warrant-issuing

judge’s conclusion. Pride, 302 S.W.3d at 49. On the other hand, conclusory

allegations in an affidavit are insufficient to establish probable cause. Hensley v.

Commonwealth, 248 S.W.3d 572, 576 (Ky. App. 2007). Furthermore, probable

cause cannot be premised on “stale” information, unless corroborated by recent

information showing that the evidence remains in the location to be searched.

Ragland v. Commonwealth, 191 S.W.3d 569, 584 (Ky. 2006).

             Roberts primarily argues that the affidavit fails to set out information

indicating the currentness of Wisdom’s information or any recent corroborating

information. She notes that the affidavit does not state when Wisdom delivered the

methamphetamine to the residence. While the affidavit does confirm that the

location of the residence matched Wisdom’s description, Roberts argues that it

does not provide any indicia of Wisdom’s reliability or that the evidence remained

at that location to be searched. In the absence of this information, Roberts




                                         -5-
contends that the affidavit failed to satisfy the showing of probable cause necessary

for the issuance of the search warrant.

             However, “[a] search-warrant affidavit is not rendered invalid simply

because it does not include the time and date of any observations on which it relies,

provided the totality of the circumstances indicates with reasonable reliability that

the evidence sought is located in the place to be searched.” Abney v.

Commonwealth, 483 S.W.3d 364, 369 (Ky. 2016). Like in Abney, the affidavit in

the current case does not indicate when the transaction between the informant and

the defendant occurred. But also as in Abney, the affidavit includes specific details

about the transaction which the officer was able to corroborate. Based upon the

totality of the circumstances, we conclude that the affidavit provided a substantial

basis to support probable cause for the issuance of the search warrant. Given this

conclusion, we need not determine whether the “good faith” exception would

apply in this case.

             Accordingly, we affirm the judgment of the Clinton Circuit Court.

             TAYLOR, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.




                                          -6-
BRIEFS FOR APPELLANT:   BRIEF FOR APPELLEE:

David M. Cross          Daniel Cameron
Albany, Kentucky        Attorney General of Kentucky

                        Mark D. Barry
                        Assistant Attorney General
                        Frankfort, Kentucky




                        -7-